PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/683,561
Filing Date: 22 Aug 2017
Appellant(s): Bair et al.



__________________
Kathleen Kelleher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 March 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 12, 20, 21, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Norred; Alexander James et al. (US 20130245637) in view of Özer; M. Tahir (US 20150080861). 
Regarding claim 1, Norred discloses an insertable device (¶ [0002], improved uterine hemorrhage controlling system; ¶ [0020], system 100), comprising:
a connecting portion of a tube, the connecting portion configured to couple  to a vacuum source (¶ [0021], connecting tube 126; ¶ [0024], suction tube 122 … coupled to a lumen of the connecting tube 126, which functions to allow a negative pressure to be transmitted from the pump 130);
a suction portion of the tube (¶ [0029], FIG. 3A, suction end 120'; ¶ [0031], FIG. 4C, set of suction tubes 124'');
the suction portion configured to be inserted into a uterus (¶ [0020], system 100 functions to reduce or entirely stop uterine hemorrhaging); and 
comprising a single loop and a plurality of openings on a medial surface of the single loop, such that the plurality of openings are configured to be oriented away from an interior wall of the uterus upon insertion of the suction portion into the uterus (¶ 
a disk-shaped seal positioned along a length of the connecting portion proximal to the suction portion, the seal configured to be positioned proximate to abetting a vaginal canal upon insertion of the insertable device to form a seal between a vagina and the uterus (¶ [0020], sealing module 140; ¶ [0034], however, the sealing module 140 may be configured to be substantially non-deformable, such that the sealing module 140 only has a single configuration; ¶ [0053], negative pressure may be eliminated by … radial contraction of a membrane). 
Regarding the limitation of a suction portion comprising a single loop, Norred discloses at least two embodiments which include one loop in Figs. 3A and 4C. The claim is constructed using the open-ended term “comprising,” which permits other elements or features to be present and does not exclude these other features. 
This rejection combines the one or more loops of Figs. 3A and 4C with the non-deformable or membrane-shaped sealing module that is described as an alternative to an inflatable balloon (¶ [0034], [0053]). A skilled artisan would have been able to combine these features by substituting sealing module 140 with a non-deformable or membrane-shaped sealing element that serves the same role as the inflatable balloon. This combination would have been obvious to try, since Norred describes the non-deformable version as an alternative (¶ [0034], [0053]). 
Norred teaches the invention substantially as claimed by Applicant with the exception of a shield conforming to a lateral surface of a loop. Özer discloses a sponge sheath for a laparoscopic aspirator (¶ [0001], [0024], [0025]), comprising: 

a suction portion of the tube, comprising a plurality of openings on a medial surface of the tube (Fig. 4, conventional aspirator tip 7 has a plurality of openings at its distal end on the left side of the image); 
a shield conforming to a surface of the tube (¶ [0029], the apparatus is in cylindrical form … wherein preferably, the last 3 cm portion thereof is slightly thickened … and the shape thereof is rounded so as to form a sponge sheath tip 3; ¶ [0030], the present invention is attached to a conventional aspirator tip 7);
so as to prevent tissue from obstructing the plurality of openings (¶ [0030], thus, the sponge sheath does not adhere to anything and the aspiration is not blocked).  
Özer spaces abdominal tissue away from suction openings to prevent the tissue from occluding a catheter (¶ [0030], omentum and intestinal loops provided inside the abdomen does not block the aspiration). One would be motivated to modify Norred with the shield of Özer since Norred calls for several alternative designs to prevent occlusion (Figs. 3A, 4A, 4B, 4C). Therefore, it would have been obvious to modify Norred with the shield of Özer in order to implement an alternative structure that prevents occlusion. 

Regarding claims 3, 9, 12, 21, 26, 27, 29 and 30, Norred discloses an insertable device wherein the connecting portion and the suction portion have a unitary construction (Figs. 4C, 5A, connecting tube 126' and suction tubes 124'' are shown as integrally connected); 

wherein a width or a length of each opening of the plurality of openings is within a range of 2 to 3.5 millimeters (¶ [0031], openings 123'' that are between 1 and 6 mm in diameter);
wherein the seal comprises a balloon that is inflated once the seal is positioned inside the uterus or vaginal canal (¶ [0036], FIGS. 3A and 5A, the seal 141' is an inflatable balloon);
wherein the tube is composed of a flexible material (¶ [0022], the suction end 120 is preferably flexible, and may be further configured to be deformed into one or more configurations … medical-grade material (e.g., polyethylene, polypropylene…);
wherein the connecting portion is configured to a container that collects biological materials from the uterus, the container configured to indicate an amount of biological materials collected (¶ [0057], filtering the bodily fluids S280 into a transparent container may allow a caretaker to monitor a quantity of blood lost during implementation of the method 100);
wherein the plurality of openings connect to a vacuum channel within the tube (¶ [0024], suction tube 122 comprises an opening 123 fluidically coupled to a lumen of the connecting tube 126, which functions to allow a negative pressure to be transmitted from the pump 130, through the connecting tube 126, to the uterus); and 

wherein the connecting portion and the suction portion are part of a unitary tube, wherein the tube is folded over to form the single loop (¶ [0029], Fig. 3A, first suction tube 161 and a second suction tube 162 that are arranged in loops that extend different distances). 

Regarding claim 20, Norred discloses that the insertable device comprises a disk-shaped seal (¶ [0039], in a second specific example of the first variation, the seal 141'' comprises a membrane 145 and at least one deformable member 146; ¶ [0040], in a third specific example … seal 141''' may be structurally configured with a wall that produces a sealing configuration 148''' upon axial deformation).
Norred does not explicitly disclose a plurality of disk-shaped seals. However, this limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to provide an additional seal to reinforce the sealing ability of the disk. That is, an additional seal will prevent leakage with a redundant barrier. Therefore, a new and unexpected result would not be produced by duplicating the disk-shaped seal. See MPEP 2144.04 (VI)(B). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norred and Özer, further in view of Keeling; Gary (US 20140228801).
Regarding claim 2, Norred and Özer lack separately formed connecting and suction portions. Keeling discloses a drainage tube (¶ [0013], [0017], "Keeling Lasso" drain), wherein a connecting portion and a suction portion are separate components that couple together (¶ [0029], FIG. 4, PVC surgical tubing 8 (typically 1/2 or 3/8 inch diameter) is operatively connected to a "Y joint" 9 for connecting two current art suction sleeve tubes to PVC surgical tubing). 
Making a catheter integral, separable or continuous does not necessarily provide patentability (see MPEP 2144.04). In this case, Keeling demonstrates that portions of a catheter can be assembled as separate components instead of molded in a single piece. Therefore, it would have been obvious to modify Norred and Özer with the separate piece construction of Keeling in order to construct the catheter according to another known technique.  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Norred and Özer, further in view of Blanchard; Daniel B. et al. (US 20120041419).
Regarding claims 4-7, Norred and Özer are silent whether the tube is manufactured as an extrusion and comprises a channel having protruding surface features. Blanchard discloses a catheter assembly (¶ [0002], [0041], catheter 10), comprising: 
a tube (¶ [0041], elongate catheter tube 12 formed by an outer wall 13);
wherein the tube is manufactured as an extrusion (¶ [0053], catheter tube 12 is extruded or otherwise formed from one or more of a variety of suitable materials, 
wherein the extrusion comprises a constant cross-section (Figs. 4, 8, 9, proximal portion 20 has a constant cross-section);
wherein the extrusion comprises a channel having protruding surface features from the surface of the channel (¶ [0085] FIGS. 28A and 28B, a plurality of longitudinally extending stiffening ribs 98 are disposed on the outer wall 13);
wherein the extrusion comprises a cross-section that changes along the length of the extrusion (¶ [0056], FIGS. 5 and 6, distal taper portion 34 such that the cross sectional size of the distal portion steadily increases toward the distal end of the tube). 
Blanchard provides an alternative shape for a suction catheter. One would be motivated to modify Norred and Özer with the extruded tube, channel and surface features of Blanchard to since Norred calls for variations on the shape of the suction portion of the device (Figs. 3A, 4C). Therefore, it would have been obvious to modify Norred and Özer with the extrusion technique of Blanchard in order to generate alternative shapes for a distal portion of a suction device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norred, Özer and Blanchard, further in view of Cornet; Douglas A. et al. (US 20140163532).
Regarding claim 8, Norred, Özer and Blanchard lack a groove and post-processing by cutting. Cornet discloses a wound drainage device (¶ [0002], [0028], drainage system 100), comprising: 
a tube (¶ [0028], drainage manifold 102); 

wherein the extrusion comprises at least one groove extending down the length of the tube (¶ [0048], sacrificial web 256);
the at least one groove positioned between the edges of the extrusion (Figs. 2A-2D, drainage manifold 102 is a finite shape, therefore sacrificial web 256 necessarily extends between edges of an extrusion); and 
post-processing of the extrusion comprises tearing down the length of the extrusion along the at least one groove such that the extrusion is split into two parts (¶ [0048], the sacrificial web 256 may be severable upon application of a force, such as a pulling force, directed to pull or otherwise separate the elongate member 252 away from the elongate support 254). 
Cornet teaches the invention substantially as claimed by Applicant but is silent whether the extrusion is split by cutting. This claim is interpreted as a product-by-process claim, since it claims an apparatus and describes the process used to make or construct the apparatus. In spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established (MPEP 2113). The effects of tearing and cutting appear to be identical in this case, since both processes produce a cleanly separated pair of conduits. 
Cornet provides a technique for dividing parts of a suction catheter. One would be motivated to modify Norred, Özer and Blanchard with the groove of Cornet to produce separated ends of a tube as called for by Norred (¶ [0031], Fig. 4C, set of . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Norred and Özer, further in view of Clark, Joseph George et al. (US 1928992).
Regarding claim 10, Norred and Özer lack surface features that divide the channel into smaller channels. Clark discloses a flexible rubber tubing (p. 1, lines 1-6; p. 1, lines 62-65, flexible tube 1), including surface features that protrude from a surface of a channel, wherein the surface features divide the channel into smaller channels (p. 1-2, lines 107-5, figure 7 shows a cross section of a flexible tube having a solid internal portion 26 somewhat in the form of an alphabetical letter H; p. 2, lines 10-14, in figures 9 and 10 the solid portion is shown as of cubical form at 32 extending the length of the flexible tube and interconnected with the wall thereof by a web as at 33).
Clark prevents a tube from kinking or restricting a flow of fluid through its lumen (p. 2, lines 40-56). One would be motivated to modify Norred and Özer with the inner surface features of Clark to prevent the tube from collapsing when external forces are applied to it. Therefore, it would have been obvious to modify Norred and Özer with the inner surface features of Clark in order to maintain an open lumen through a tube. 

Regarding claim 11, Norred discloses a plurality of openings (¶ [0024], suction tube(s) may comprise a set of openings 125). A skilled artisan would have been able to combine the openings of Norred with the surface features of Clark by interposing the . 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Norred and Özer, further in view of Patterson, Ryan C. et al. (US 20050261663).
Regarding claims 15-17, Norred and Özer lack branches connected by a bridge. Patterson discloses a multi-lumen, loop-tip catheter (¶ [0007], [0008], [0177]), comprising: 
a tube with a suction portion (¶ [0183], loop 44 is coupled to the distal ends of the bifurcating branches 46, 48, as shown in FIG. 4B); 
wherein the loop of the suction portion comprises a first branch and a second branch of the tube that are connected by a bridge attached to a distal end of each branch (¶ [0240] FIG. 87, polyurethane sheath 896 is the placed over the proximal overlapping portion of the silicone tube 892 to bind the two segments of the tube together; ¶ [0243], in another variation, a short silicone tube 926 is inserted into the distal end of a dual lumen polyurethane catheter 928 to form a loop-tip catheter, as shown in FIG. 89); 
wherein the bridge separates the distal ends of the first branch and the second branch by a distance, and the length of the bridge prevents the first branch and the second branch from collapsing into each other (Figs. 87, 89, two branches of the catheter are separated from each other);
wherein a first end of the bridge inserts into a channel of the first branch and a second end of the bridge inserts into a channel of the second branch (¶ [0243], a short 
Patterson demonstrates another technique for constructing a loop-tip catheter, and shows that the loop-tip can be constructed in a wide variety of ways. One would be motivated to modify Norred and Özer by constructing a catheter with a bridge as taught by Patterson to use a known technique for making a catheter. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Norred, Özer and Patterson, further in view of Nichols; Colin J. et al. (US 5160325).
Regarding claim 18, Norred discloses a distal end of a first branch comprising a first ring and a distal end of the second branch comprising a second ring (¶ [0213], catheter with three or more lumens). The additional lumens are interpreted as analogous to a ring, since they provide a hollow channel that extends through the cross-section of the catheter.
Norred, Özer and Patterson lack a pin-shaped bridge. Nichols discloses a catheter having slit valves (col. 1, lines 14-18; col. 4, lines 18-21, generally cylindrical catheter tube 30), including a tube (col. 4, lines 18-21, body of elastomeric material 32); and 
a bridge that is substantially pin-shaped and a first end of the bridge inserts into the hole of a first ring and a second end of the bridge inserts into a hole of a second ring, thereby coupling the first branch and the second branch (col. 11, lines 36-40, Fig. 
Nichols provides an alternatively shaped bridge capable of connecting ends of a looped catheter. A skilled artisan would have been able to modify Norred, Özer and Patterson with the pin-shaped bridge of Nichols by substituting the curved bridge of Patterson with the pin-shaped bridge of Nichols. Therefore, it would have been obvious to modify Norred, Özer and Patterson with the pin-shaped bridge of Nichols in order to select a differently shaped bridge. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Norred and Özer, further in view of Shelley; Marion Stevens (US 20080319472).
Regarding claim 31, Norred and Özer are silent whether the seal has collapsed and expanded configurations. Shelley discloses an improved single balloon catheter that is intended to dilate the cervix (¶ [0005], [0013]), comprising:
a tube having a connecting portion and a drainage portion (¶ [0013], flexible tube 10 that has an outlet port 12 on the side of the distal tip, this allows for drainage of amniotic fluid through the main lumen 15 of the catheter);
a disk-shaped seal positioned along a length of the connecting portion proximal to the drainage portion (¶ [0013], inflatable balloon 16);
wherein the seal is configured to have a collapsed configuration and an expanded configuration, the seal having the disk-shape in the expanded configuration (¶ [0013], the balloon 16 is disc-shaped, measuring approximately 3-4 cm in height with a diameter of 6-8 cm when inflated as shown in FIG. 2). 
. 

(2) Response to Argument
Appellant submits that however, Ozer describes only a rounded or elliptical sponge sheath tip 3 positioned at the distal end of an aspirator tube (see Ozer, paragraphs [0025] and [0029]) (App. Br. VII. B, p. 6).  Appellant reasons that nothing in Ozer describes a shield “conforming to a lateral surface of [a] single loop so as to prevent uterine tissue from obstructing the plurality of openings [along the medial surface of the loop]” as claimed (App. Br. VII. B, p. 6).  Examiner responds that Ozer is not necessarily cited as teaching a single loop. Instead, Norred is cited as teaching this feature, and explicitly discloses a loop shaped suction wand (Figs. 3A, 4C, curved suction tubes 124'). Ozer is cited as teaching a tubular shield configured to fit over a perforated tube, wherein the shield prevents tissue from obstructing a plurality of openings (Figs. 1-4, sponge sheath including sponge sheath tip 3). 
Appellant contends that even if Ozer did describe a shield as claimed (which Appellant does not concede), Ozer specifically describes that “[d]uring aspiration, no negative pressure is formed around the conventional aspirator tip provided in the 
Additionally, this rejection does not incorporate the CO2 insufflation of Ozer with Norred’s device. Although Norred and Ozer may operate in different ambient pressure environments, Ozer’s sponge shield interposes a porous material between suction openings and will physically inhibit tissue from approaching the suction openings. Ozer’s sponge forms a barrier or obstacle that will displace tissue away from the suction openings. 
Appellant contends that  as a person having ordinary skill in the art would understand, Ozer’s insufflation system, like all insufflation systems, requires a net positive pressure in the abdomen to inflate and provide visualization for flow in Ozer may be zero upon equilibration, the net pressure in Ozer must be maintained positive (App. Br. VII. 2., p. 7). Examiner responds that the ambient pressure environment will not prevent Ozer’s sponge from displacing tissue away from the suction openings. Ozer’s sponge shield does not operate based on a pressure difference, and instead operates by presenting a physical barrier to tissues surrounding the suction openings. When local negative pressure is applied at the suction openings, the sponge shield pushes away tissue and prevents it from blocking the openings. 
Appellant asserts that moreover, combining the sponge of Ozer with the device of Norred would render the device inoperable (App. Br. VII. B. 3. The combination of Norred and Ozer would render the device inoperable, p. 7). Appellant reasons that as a person having ordinary skill in the art would understand, the soft and flexible sponge of Ozer, if added to the device of Norred as suggested by the Examiner, would collapse under the negative pressure (and contraction of the uterus) and block aspiration (App. Br. VII. B. 3, p. 8).  Examiner notes that this argument does not rely on evidence from Norred or Ozer. In both references, negative pressure is applied through a suction portion and plurality of openings. The term “sponge” refers generally to porous materials which include resilient materials such as synthetic rubber sponge. Ozer does not quantify the hardness of the sponge sheath, but does describe that it is resilient enough to resist occlusion when suction is applied through it (¶ [0030], thus, omentum and intestinal loops provided inside the abdomen does not block the aspiration by adhering around the aspirator). 
positive pressure insufflated abdominal cavity while Norred functions in a negative pressure uterine cavity to promote contraction of the uterus (App. Br. VII. B. 3, p. 8). Appellant reasons that it is this very difference that enables the soft and flexible sponge sheath tip 3 to function effectively in Ozer while the sponge sheath tip 3 would not be effective in Norred (App. Br. VII. B. 3, p. 8). Examiner replies that the ambient pressure environment does not appear to be a significant factor for displacing tissue away from the suction openings. Instead, the porous physical boundary of the sponge appears more essential for preventing occlusion. Ozer’s sponge is durable enough to withstand local negative pressure, which suggests that it will operate similarly with ambient negative pressure (¶ [0030], negative pressure formed inside the conventional aspirator).  
Appellant submits that second, the delivery of CO2 in Ozer is not used to “compensate or balance the outflow of gas from the abdomen” as suggested by the Examiner (App. Br. VII. B. 3, p. 8). Appellant reasons that rather the delivery of CO2 in Ozer is used to keep the abdomen inflated, providing open space around the sponge sheath, while the aspirator is run at a low level (i.e., at a rate that does not overcome the insufflation system and still pulls effluent form the abdominal cavity) (App. Br. VII. B. 3, p. 8). Examiner responds that this argument appears contradictory. Ozer explicitly discloses that fluids are both removed through suction (¶ [0030], negative pressure formed inside the conventional aspirator); and delivered by positive pressure as CO2 (¶ [0030], carbon dioxide gas insufflated into the abdomen during laparoscopy through the air channel connection outlet (4) and the air channel (1)). Regardless of the 
Appellant asserts that the balloon 16 of Shelley is not a seal, nor does it form a seal between the vagina and uterus (App. Br. VII. I. Claim 31 is patentable over Norred, Ozer, and Shelley, p. 11). Appellant reasons that to the contrary, the balloon 16 is inflated in the cervix to cause “the amniotic membranes to be swept off the cervix, causing the release of prostaglandins” for dilation of the cervix (App. Br. VII. I, p. 11-12). Examiner replies that Shelley is cited to demonstrate the general shape of a balloon which provides increased surface area. Norred discloses an inflatable seal (¶ [0036], FIGS. 3A and 5A, the seal 141' is an inflatable balloon), and suggests to alter the shape of the seal (¶ [0035], producing the first configuration may involve an expansion (e.g., radial, axial, uniform, non-uniform, isotropic, non-isotropic) of the seal 141). A skilled artisan would have been motivated to modify Norred with the shape of Shelley’s balloon in order to test other shapes with greater surface area for sealing.  
Appellant contends that moreover, Norred describes a device intended to halt postpartum hemorrhaging by contracting the uterus (App. Br. VII. I, p. 12). Appellant reasons that thus, even if the balloon 16 of Shelley were a seal (it is not), a person having ordinary skill in the art would not combine the cervical dilating balloon of Shelley with the uterine contracting device of Norred (App. Br. VII. I, p. 11-12). Examiner notes that this rejection does not necessarily incorporate Shelley’s placement of the balloon as a cervical dilator. Instead, the rejection modifies the shape of Norred’s balloon to provide a flatter or wider shape. Modifying the cross-section of Norred’s 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Adam Marcetich/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781  

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.